DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-7 were originally filed June 1, 2020.
	Claims 1-7 are currently pending.
	Claims 1-6 are currently under consideration.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-6) in the reply filed on June 6, 2022 is acknowledged.

Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 6, 2022.

Applicant’s election without traverse of SEQ ID NO: 45 (i.e. fusion of SEQ ID NO: 3-SEQ ID NO: 38) and a physiological buffer solution in the reply filed on June 6, 2022 is acknowledged.


Priority
	The present application claims foreign priority to JP 2019-116906 filed June 25, 2019.

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome any rejection of record because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 1, 2020 is being considered by the examiner.

Drawings
No drawings are present.

Specification
The abstract of the disclosure is objected to because “as cell membrane permeable peptide” in line 3 should read “as a cell membrane permeable peptide”.  Correction is required.  See MPEP § 608.01(b).




Claim Objections
Claim 1 is objected to because of the following informalities: utilization of the full name should occur with the first recitation of the acronym (see line 3). Appropriate correction is required.

Claim 1 is objected to because of the following informalities: section (1) appears to list two sequences, the following is suggested: “a chemokine-like factor (CKLF)-like MARVEL transmembrane domain containing 4 (CMTM4-TM)-related sequence comprising any one of the following i) to iv):”. Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  the following is suggested: “i) a CMTM4-TM-related sequence from the first transmembrane region of the N-terminus of CMTM4 or a modification of the sequence comprising 1, 2, or 3 amino acid deletions, substitutions, or additions”, “ii) a CMTM4-TM-related sequence from the second transmembrane region of CMTM4 or a modification of the sequence comprising 1, 2, or 3 amino acid deletions, substitutions, or additions”, “iii) a CMTM4-TM-related sequence from the third transmembrane region of CMTM4 or a modification of the sequence comprising 1, 2, or 3 amino acid deletions, substitutions, or additions”, and “iv) a CMTM4-TM-related sequence from the fourth transmembrane region of CMTM4 or a modification of the sequence comprising 1, 2, or 3 amino acid deletions, substitutions, or additions”.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities: a conjunction is missing between “iii)” and “iv)”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: “CPP” and “that functions as a cell membrane permeable peptide” is redundant. Utilization of “cell permeable peptide (CPP)” is suggested. Appropriate correction is required.

Claims 2, 3, and 5 are objected to because of the following informalities: “SEQ ID Nos:” should read “SEQ ID NOs:”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the scope of the presently claimed synthetic peptide. For example, it is unclear what the metes and bounds of “related” are. Since the claim sets forth the parameters for the sequence in i)-iv), it appears that “related” may be further defining the sequences (e.g. broadening scope, adding or deleting additional elements, etc.). Furthermore, since applicants are claiming a 1st, 2nd, 3rd, and 4th transmembrane domain of CMTM4 (i.e. specific sequences), it may be useful to include the wild-type sequence to clarify the claim. 

Claims 2, 3, and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the scope of the presently claimed synthetic peptide. For example, it is unclear what the metes and bounds of “shown in” are (e.g. open, closed). Utilization of comprising, consisting of, etc. is suggested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ni et al. U.S. Patent Application Publication 2003/0050466 published March 13, 2003.
For present claims 1-4 and 6, Ni et al. teach fusion polypeptides comprising SEQ ID NO: 28 (TDLVNTGLSAFLFFIASIVLAAL; bold and underlined 100% identity to present SEQ ID NO: 3 and residues 1-21 of SEQ ID NO: 45) and polyarginine and carriers wherein SEQ ID NO: 28 can vary by 1, 2, or 3 amino acids; fragments including 90% identical; deletion of one or more amino acids from the N-terminus; etc. (please refer to the entire specification particularly the abstract; paragraphs 7, 41, 118, 119, 122-125, 139, 140, 312, 489; Examples 9 and 10).
Therefore, the presently claimed fusion polypeptide is anticipated by the teachings of Ni et al.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ni et al. U.S. Patent Application Publication 2003/0050466 published March 13, 2003 and Yoshida et al. U.S. Patent Application publication 2010/0297758 published November 25, 2010.
For present claims 1-6, Ni et al. teach fusion polypeptides comprising SEQ ID NO: 28 (TDLVNTGLSAFLFFIASIVLAAL; bold and underlined 100% identity to present SEQ ID NO: 3 and residues 1-21 of SEQ ID NO: 45) and polyarginine and carriers wherein SEQ ID NO: 28 can vary by 1, 2, or 3 amino acids; fragments including 90% identical; deletion of one or more amino acids from the N-terminus; etc. (please refer to the entire specification particularly the abstract; paragraphs 7, 41, 118, 119, 122-125, 139, 140, 312, 489; Examples 9 and 10).
However, Ni et al. does not specifically teach SEQ ID NO: 38 (residues 22-34 of SEQ ID NO: 45).
For present claims 1-6, Yoshida et al. teach fusion polypeptides comprising the cell membrane permeable nucleolar localization signal sequence KKRTLTKNDRKKR (SEQ ID NO: 1; 100% identity to SEQ ID NO: 38 and residues 22-34 of SEQ ID NO: 45) fused to the N-or C-terminus of a peptide and carriers (please refer to the entire specification particularly the abstract; paragraphs 17, 26, 28, 44-48, 60, 62).
The claims would have been obvious because the substitution of one known element (polyarginine – one CPP) for another (KKRTLTKNDRKKR) would have yielded predictable results (ability to transport a peptide across the cell membrane and/or nucleus) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (making fusion polypeptides) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Goyal et al., 2006, Phosphorylation-dependent Regulation of Unique Nuclear and Nucleolar Localization Signals of LIM Kinase 2 in Endothelial Cells, The Journal of Biological Chemistry, 281(35): 25223-25230.

Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER D STEELE/Primary Examiner, Art Unit 1658